Fourth Court of Appeals
                               San Antonio, Texas
                                     July 15, 2014

                                 No. 04-13-00825-CV

                  IN THE INTEREST AND PROTECTION OF J.G.,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2013-MH-3488
                       Honorable Oscar J. Kazen, Judge Presiding


                                    ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED IN PART.
Appellee's brief is due on or before July 23, 2014.




                                               _________________________________
                                               Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court